Exhibit 10.1

 

 

[header1.jpg]  [header2.jpg] 



 

 

 

 

 

 

 

 

Dated Effective 10 JAN 2019

Between

SPECIALIZED TECHNOLOGY RESOURCES (M) SDN. BHD. (Company No. 807636-H)

and

JB COCOA SDN BHD (Company No. 514587-A)

 

 

 

Agreement For Sale Of Sub-Lease

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

 

 

Contents

 

 

 



Recitals     1. Definitions and interpretation 3     1.1 Definitions in this
Agreement 3     1.2 Interpretation 7               2. Sale of Properties 8    
2.1 Sale and Purchase 8     2.2 Conditions of Sale 9               3.
Consideration 9     3.1 Purchase Consideration 9     3.2 Satisfaction or
settlement of Purchase Consideration 9     3.3 Release of Balance Purchase Price
Consideration 11               4. Conditions Precedent 11     1.1 Conditions 11
    1.2 Rescission when Conditions Precedent not Satisfied 13     1.3
Notification 13     1.4 Acceptance or Rejection of Conditions 13     1.5 Deemed
Acceptance of Conditions 13     1.6 Waiver   13     1.7 Good faith 14     1.8
Effect of Rescissions 14               5. Mechanics for Transfer 14     5.1
Deposited Documents 14     5.2 Mechanics 15               6. Covenants and
Obligations of the Parties 16     6.1 Vendor’s Obligations and Covenants 16    
6.2 Purchasers Obligations and Covenants 16               71 Completion 18    
7.1 Completion 18     7.2 Vendor’s obligations on Completion 18               8.
Transfer of Properties 18     8.1 Presentation of Documents 18     8.2
Mitigation or risk of Non-Registration of Transfer 19               9.
Warranties, Covenants and Indemnities 19     9.1 Warranties 19       9.1.1 
Warranties separate and independent 19       9.1.2  Indemnity 19       9.1.3 
Compensation 20     9.2 Subsistence of Warranties 20

 



 Page | i

 

 

    9.3 Survival of Indemnities 20     9.4 Notification to the other Party 20  
            10. Event of Default and Termination 20     10.1 Event of Default 20
    10.2 Consequences of Default 21     10.3 Non Registration of Transfer 22    
          11. Compulsory Acquisition 23     11.1 Notice of intended acquisition
to Purchaser 23     11.2 Purchaser’s option prior to the Presentation of the
Transfer 23     11.3 Purchaser Option after the Presentation of Transfer 24    
          12. Taxes     24     12.1 Real Property Gains Tax 24     12.2 Other
Taxes 25               13. Legal Possession 25               14. Apportionment
of rates and outgoings 26     14.1 Apportionment on Completion Date 26     14.2
Indemnity by Vendor 26     14.3 Increased Outgoings 27               15.
Conditions and State of Plot A and Plot B 27     15.1 State and condition 27    
15.2 Correct description 27               16. Prohibition on Entry of Private
Caveat 27     16.1 Lodgement of Private Caveat 27               17. Introduction
of New Laws and Enactment 27               18. Force Majeure and Vendor’s risk
28     18.1 Effects 28     18.2 Vendor’s risk 28               19. General 29  
  19.1 Notices 29     19.2 Governing Law 29     19.3 Enforceability 30     19.4
Waivers 30     19.5 Variation 30     19.6 Time 30     19.7 Cost and Expenses 30
    19.8 Assignment and Transfer 31     19.9 Further Assurances 31     20 Entire
Agreement 31

 



 Page | ii

 

 

    20.1 Disclosure or Announcements 32     20.2 Counterparts 32     20.3
Effective date 32     20.4 Annexures, Schedules and Appendices 32     20.5
Confidentiality 32     20.6 Modification 32     20.7 Relationship of the Parties
33     20.8 Successors 33                 Appendix (Warranties) 34              
  Execution 37                 First Schedule 38                 Second Schedule
40                 Third Schedule 41                 ANNEXURE A (Location Plan)
42                 ANNEXURE B (Lease Annexures) 43                 ANNEXURE C
(Approved Building Plans) 44



 

 

 

 

 

 

 



 Page | iii

 

 

This Agreement is made on      10 JAN 2019            between:

 

 

(1)SPECIALIZED TECHNOLOGY RESOURCES (M) SDN. BHD. (Company No. 807636-H), a
company incorporated under Companies Act 1965 in Malaysia with a registered
address at Unit No. 50-8-1, 85th Floor, Wisma UOA Damansara, 50, Jalan Dungun,
Damansara Heights, 50490 Kuala Lumpur and its place of business at Plot D20 &
D20A, Jalan Tanjung A/3, Port of Tanjung Pelepas 81560 Gelang Patah, Johor (the
“Vendor”);

 

And

 

(2)The Party more particularly described in Item 1 of the First Schedule hereto
(hereinafter referred to as “the Purchaser”).

 

Recitals

 

1.Johor Port Authority (“JPA”) is the registered proprietor of all that piece of
99 year leasehold land (leasehold expiring on 22 May 2099) held under H S (D)
303868 PTD 2423, in the Mukim of Tanjung Kupang, District of Johor Bahru, State
of Johor (“Parent Land”).

 

2.By a privatization agreement dated 24 March 1995 entered into between the
Government of Malaysia, JPA and Pelabuhan Tanjung Pelepas Sdn Bhd (Co No
328719-K) (“PTP”), (“the Privatisation Agreement”), the Government of Malaysia
has granted PTP the right to plan, design and construct a new port known as Port
of Tanjung Pelepas (“the Port”) on the Parent Land and thereafter to manage,
operate and maintain the Port.

 

3.Pursuant to the Privatisation Agreement and to facilitate the development of
the Port, JPA vide an agreement for lease dated 24 March 1995 (“JPA Agreement
For Lease”) granted PTP a lease over the entire Parent Land for a period of 60
years which commenced on 24 March 1995 and expires on 23 March 2055 (“JPA
Lease”). The JPA Lease is subject to the terms and conditions contained in the
JPA Agreement For Lease and has been registered at the Land Registry, Johor.

 

4.In accordance with the Free Zones (Declared Area) Notification 1999, PTP has
been appointed by the Government of Malaysia as a Free Zone Authority with the
power to administer, maintain and operate the free zone(s) within the Port which
is known as Pelepas Free Zone.

 

5.Vide a lease annexure dated 19 January 2009 PTP has granted a sub-lease over
all that land delineated in red on the location plan annexed hereto and marked
as Annexure A measuring approximately 187,787.16 square feet and more
particularly described in Item 2A of the First Schedule (“Plot A”) to the Vendor
which sub-lease is for a period of 17 years and 21 days and commenced on 3 March
2008 and will expire on 23 March 2025 (“First Sub-Lease”). This First Sub-Lease
has been registered at the Land Registry, Johor vide Presentation Number
34310/2009.

 



 Page | 1

 

 

6.Subsequently by a lease annexure dated 19 February 2010 PTP granted the Vendor
an extension of the First Sub-Lease for a period of 30 years which extension
will commence on 24 March 2025 and will expire on 23 March 2055 (“Extension of
the First Sub-Lease”). This Extension of the First Sub-Lease which is more
particularly described in Item 2A of the First Schedule, has been registered at
the Land Registry, Johor vide Presentation Number 19396/2010.

 

7.Thereafter by a lease annexure dated 13 July 2011 PTP has granted a sub-lease
over all that land delineated in blue on the location plan annexed hereto and
marked as Annexure A measuring approximately 38,333 square feet and more
particularly described in Item 2B of the First Schedule (“Plot B”) to the Vendor
which sub-lease is for a period of 15 years and 15 days and commenced on 9 March
2010 and will expire on 23 March 2025 (“Second Sub-Lease”). This Second
Sub-Lease has been registered at the Land Registry, Johor vide Presentation
Number 60456/2011.

 

8.Further to the registration of the Second Sub-Lease, by a lease annexure dated
12 September 2011, PTP granted the Vendor an extension of the Second Sub-Lease
for a period of 30 years which extension will commence on 24 March 2025 and will
expire on 23 March 2055 (“Extension of the Second Sub-Lease”). This Extension of
the Second Sub-Lease which is more particularly described in Item 2B of the
First Schedule, has been registered at the Land Registry, Johor vide
Presentation Number 94090/2011.

 

9.The Vendor has constructed the building on Plot A and Plot B which is more
particularly described in Item 2C of the First Schedule, the approved building
plans of which are annexed hereto and marked as Annexure C.

 

10.The Vendor has agreed to sell and the Purchaser has agreed to acquire the
First Sub- Lease, the Extension of the First Sub-Lease, the Second Sub-Lease and
the Extension of the Second Sub-Lease and the building and
renovations/improvements to the same as well as all fittings attached to the
building (collectively referred to as “the Properties”) on an “as is where is”
basis free from all encumbrances and with vacant possession and subject to the
terms and conditions of the lease annexures in respect of the Properties and the
terms and conditions as hereinafter provided. A copy of each of the lease
annexures in respect of the Properties (collectively referred to as “the Lease
Annexures”) is attached hereto as Annexure B.

 

11.The Properties are presently unencumbered and not charged by the Vendor to
any bank or other financial institution.

 



 Page | 2

 

 

It is agreed as follows:

 

1.       Definitions and Interpretations

 

1.1       Definitions in this Agreement

 

Unless the context otherwise requires, in this Agreement the following words or
expressions have the following meanings:

 



  Affected Party has the meaning specified in clause 4.4(b);           Agreement
means this written agreement and all the attachments, annexures and schedules
hereto;           Approvals means :     a)  approvals in writing from JPA and
PTP for the sale and transfer of the Properties to the Purchaser;     b)
approval in writing from the Johor State Authority to the sale and transfer of
the Properties to the Purchaser; and     c)  approval in writing from the
Economic Planning Unit (if applicable) and approval in writing pursuant to
Section 433B of the National Land Code 1965 from the Johor State Authority;    
      Balance Purchase Consideration means the sum stated in Item 3 of the
Second Schedule;           Business Day means a day in which Banks are open for
Business in Johor and excludes Saturday, Sunday and public holidays;          
Completion means  the fulfilment of the Conditions Precedent in  clause 4.1 and
the payment of the Purchase Consideration for the Properties in accordance with
this Agreement;        

 



 Page | 3

 

 

  Completion Date means the date the Vendor receives the Purchase Consideration
in full from the Purchaser;           Completion Documents has the meaning
specified in clause 7.2;                   Completion Period means the period of
one (1) month from the Unconditional Date;         Conditional Period means the
period of three (3) months from the date of this Agreement;         Conditions
Precedent means those conditions specified in clause 4.1;         Deposit means
a sum equivalent to  ten per centum (10%) of the Purchase Consideration;        
Encumbrances means any form of legal, equitable or security interests, including
but not limited to any mortgage, assignment of receivables, debenture, lien,
charge, pledge, title retention, right to acquire, security interest,
hypothecation, options, rights of first refusal, any preference arrangement
(including title transfers and retention arrangements or otherwise), caveats and
any other encumbrance or condition whatsoever or any other arrangement having
similar effect;           Extended Completion Period means (1) month commencing
from the day immediately following the last day of the Completion Period;      
    Extended Conditional Period means (3) months commencing from the day
immediately following the last day of the Conditional Period;          
Insolvency Event means, with respect to a Party:     (a) an order is made or an
effective resolution is passed for winding up or dissolution without winding up
(otherwise than for the purposes of solvent reconstruction or amalgamation) of
such Party and the order or resolution remains in effect for a continuous period
of forty-five (45) days; 

 



 Page | 4

 

 

    (b) a receiver, receiver and manager, official manager, controller,
administrator (whether voluntary or otherwise), provisional liquidator,
liquidator, or like official is appointed over the whole or a substantial part
of the undertaking and property of such Party and the appointment remains in
effect for a continuous period of forty-five (45) days;     (c) a holder of an
encumbrance takes possession of the whole or any substantial part of the
undertaking or property of such Party, or such Party enters or proposes to enter
into any scheme of arrangement or any composition for the benefit of its
creditors other than as part of a solvent reconstruction or amalgamation; or    
(d) such Party seeks or is granted protection from its creditors under any Law; 
          Law means any statute, decree, constitution, regulation, decision,
finding, ruling order, code, writ, injunction, mandate, ordinance, judgment or
directive of any Public Authorities and includes any legislative, judicial or
administrative interpretation or application of any of the foregoing and which
has the force of law upon the relevant Party and is in reference to any of the
foregoing as amended, substituted, reissued or re-enacted;           Lease
Annexures means collectively the lease annexures dated 19 January 2009, 19
February 2010, 13 July 2011 and 12 September 2011 in respect of the Properties.
Copies of the respective Lease Annexures are attached and marked as Annexure B.
The lease annexures are referred to separately as “Lease Annexure”.        
Properties means the First Sub-Lease, the Extension of the First Sub-Lease, the
Second Sub-Lease and the Extension of the Second Sub-Lease together with the
building and renovations/improvements to the same as well as all fittings
attached to the building;      

 



 Page | 5

 

 

  Public Authorities includes:     a) any government in any jurisdiction,
whether federal, state, provisional, territorial or local;     b) any minister,
department, officer, commission, delegate, instrumentality, agency, board,
authority or organisation of any government or in which any government is
interested;     c) any non-government regulatory authority; and     d) any
provider of public utility services, whether or not government owned or
controlled,     and “Public Authority” means any one of them;           Purchase
Consideration has the meaning specified in clause 3.1 and as set out in Item 3
of the First Schedule and the particulars of which are as stated in the Second
Schedule hereto;           Purchaser’s Solicitors means M/s Roger Tan & Partners
of 28th Floor, Public Bank Tower, No. 19, Jalan Wong Ah Fook, 80000 Johor Bahru,
Johor Darul T’zim;         Ringgit Malaysia or RM means the lawful currency of
Malaysia;         State Authority  refers to the Johore State Authority having
jurisdiction over relevant matters affecting the  land;           Stop Date
means the last day of the Conditional Period or the Extended Conditional Period,
if applicable or such extended date as may be mutually agreed between the
parties in writing;           Transfer means the statutory form for the transfer
(Form 14A) prescribed under the National Land Code 1965 to effect the transfer
of the Properties from the Vendor to the Purchaser. For the avoidance of any
doubt there will be a separate transfer for each of the Properties being the
First Sub-Lease, the Extension of the First Sub-Lease, the Second Sub-Lease and
the Extension of the Second Sub-Lease;         

 



 Page | 6

 

 

  Unconditional Date means the date the last of the Conditions Precedent
referred to in clause 4.1 have been fulfilled or have been deemed to have been
fulfilled, being the date of the receipt of the relevant Approval by the
relevant Party or the date the relevant Approval is deemed to have been obtained
pursuant to clause 4.5 or in the case of any appeal in accordance with clause
4.4, the date of receipt by the Affected Party of the relevant Approval with
conditions acceptable to the Party;           Vendor’s Solicitors means M/s Zaid
Ibrahim & Co of Suite 31-01, Level 31 JB City Square, 106-108 Jalan Wong Ah
Fook, 80000 Johor Bahru; and           Warranties means all statements of fact
relating to the Properties in this Agreement and the representations and
warranties set out in the Appendix hereto. 



 

1.2       Interpretation

 

In this Agreement, unless the context otherwise requires:

 

a)recitals, headings and underlining are for convenience only and do not affect
the interpretation of this Agreement;

 

  b) words importing the singular include the plural and vice versa;



 

  c) words importing a gender include any gender;



 

d)words and phrases which are defined in the National Land Code 1965 will be
construed as having the meaning thereby attributed to them in the National Land
Code 1965, but excluding any statutory modification thereof not in force at the
date of this Agreement;

 

e)an expression importing a natural person includes any corporation or other
body corporate, partnership, association, Public Authority, two or more person
having a joint or common interest, or any other legal or commercial entity or
undertaking;

 

f)a reference to a Party to a document includes that Party’s successors and
permitted assigns;

 

g)any part of speech or grammatical form of a word or phrase defined in this
Agreement has a corresponding meaning;

 



 Page | 7

 

 

h)a warranty, representation, covenant or agreement on the part of two or more
persons binds them jointly and severally;

 

i)reference to any statute or statutory provision includes a reference to that
statute or statutory provision as from time to time amended, extended or
re-enacted and includes all by-laws, instruments, orders rules and regulations
made thereunder;

 

j)all schedules, attachments and annexure hereto form part of this Agreement;

 

  k) any reference to a date or time is a reference to that date or time in
Malaysia;



 

l)where the day on or by which anything is to be done is a Saturday, Sunday or a
public holiday in the place in which that thing is to be done, then that thing
will be done on the immediately next business day;

 

m)unless otherwise expressly stated, a period of days from the occurrence of an
event or performance of any act or things shall be deemed to exclude the day on
which the event happens or the act or thing is done or to be done and shall be
calculated from the day immediately following such event or act or thing, and if
the last day of the period is not a business day or a business day, as the case
may be, then the period shall include the next succeeding day which is a
business or market day.

 

n)any reference to “writing” or cognate expressions includes a reference to
electronic communication, telex, cable, facsimile transmission or comparable
means of communications;

 

o)any agreement, notice, consent, approval, disclosure or communication under or
pursuant to this Agreement must be in writing;

 

p)words denoting an obligation on a Party to do an act, matter or thing includes
an obligation to procure that it be done or words placing a Party under a
restriction include an obligation not to permit or authorise an infringement of
the restriction;

 

q)the words “herein”, “hereinafter”, “hereinbefore”, “hereof”, “hereunder” and
other words of similar import refers to this Agreement as a whole and not to any
particular provision; and

 

r)reference to a document includes references to any sort of document whether
paper or paperless and expressed or described on any substance either with
alphabets, figures, symbols and/or marks.

 

2.       Sale of the Properties

 

2.1       Sale and Purchase

 

Subject to the terms and conditions of this Agreement:

 

a)the Vendor agrees to sell and transfer the Properties to the Purchaser;

 

b)the Purchaser agrees to purchase and accept the transfer of the Properties and
to be bound by the terms and conditions as stated in the Lease Annexures and as
may be amended or varied by PTP in accordance with the terms therein; and

 



 Page | 8

 

 

c)the Vendor and the Purchaser agree and declare that the transfer of the
Properties shall be subject to the terms and conditions as set out herein and in
the Lease Annexures and as may be determined by the Government of Malaysia, JPA
and/or PTP which terms shall continue to bind the Purchaser for the duration of
the First Sub-Lease, the Extension of the First Sub-Lease, the Second Sub-Lease
and the Extension of the Second Sub-Lease.

 

2.2       Conditions of sale

 

The sale, purchase and transfer of the Properties is subject to the following
conditions:

 

a)the transfer of the Properties is subject to any express conditions of title
and restrictions in interest endorsed on the register and issue document of
title to the Parent Land;

 

b)there is no change to the existing category of land use affecting the Parent
Land;

 

c)there is no substantial change to the state and condition of that part of the
Parent Land delineated in red and blue in Annexure A as at the date of this
Agreement, fair wear and tear excepted; and

 

d)the parties agree that the sale and transfer of the Properties is considered
to be an en bloc transaction (“En Bloc Sale”). In the event the sale and
transfer of any one or more of the Properties is not completed by the Purchaser
or cannot be effected for any reason not attributable to the Vendor’s default,
notwithstanding clause 10.1.1(e) and clause 10.1.2(d), the Vendor shall have the
sole discretion to decide whether to abort the whole transaction or to allow a
completion of the sale of one or more of the Properties first and complete the
sale of the remainder of the Properties thereafter or to exclude the property
affected and proceed with the sale of the remaining Properties.

 

3       Consideration

 

3.1       Purchase Consideration

 

The consideration payable for the sale, purchase and transfer of the Properties
(the “Purchase Consideration”) is the sum stated in Item 3 of the First Schedule
and for the purposes of adjudication of the purchase price for each of the
Properties is listed in the Third Schedule attached hereto.

 

 

3.2Satisfaction or settlement of Purchase Consideration

 

3.2.1The Purchase Consideration shall be paid by the Purchaser to the Vendor in
the mode and the manner and at the times as set out in the Second Schedule
hereto;

 



 Page | 9

 

 

3.2.2The full payment of the Purchase Consideration and compliance with all
other terms and conditions of the Sale and Purchase Agreement shall be within
one (1) month (“Completion Period”) from the Unconditional Date.

 

3.2.3If the Purchaser is unable to complete the purchase before the expiry of
the Completion Period, the Purchaser shall be automatically entitled to a one
(1) month extension (“Extended Completion Period”) subject to the payment of
interest on the Balance Purchase Consideration calculated at the rate of eight
per centum (8%) per annum calculated on a daily basis which sum is to be paid to
the Vendor together with the Balance Purchase Consideration and calculated up to
the date the Balance Purchase Consideration is received by the Vendor’s
Solicitors.

 

3.2.4For the avoidance of any doubt, in the event the Purchaser fails to pay the
Purchase Consideration and all interest accruing before the expiry of the
Completion Period or the Extended Completion Period, the Purchaser will be in
default and the Vendor shall be entitled to the rights specified clause 10.2.1
herein below.

 

3.2.5If the Purchaser is desirous of obtaining a financing facility to finance
all or part of the payment of the Purchase Consideration (hereinafter called the
“Financing Facility”), the Purchaser shall within fourteen (14) days upon
approval of the Financing Facility from a bank, finance company, building
society or a financial institution (hereinafter called the “Financier”) inform
the Vendor of such approval.

 

3.2.6Notwithstanding that the application for the Financing Facility is under
consideration this shall not be a ground for any delay in the payment or for any
non-payment of the Purchase Consideration or any part thereof in the manner as
set out in the Second Schedule. If the Purchaser fails to obtain the Financing
Facility or defaults in complying with the necessary requirements for the
application for the Financing Facility or the Financing Facility is withdrawn by
the Financier for whatsoever reason, the Purchaser shall nevertheless be liable
to pay to the Vendor the whole of the Purchase Consideration or such part
thereof as shall then remain outstanding and is due and payable and such failure
to obtain the Financing Facility shall not be a ground for the delay in the
payment or for any non-payment of the Purchase Consideration or any part
thereof.

 

3.2.7Without prejudice to the Vendor’s rights hereof, the Purchaser shall be
liable for late payment interest at the rate of Eight per centum (8%) per annum
of any monies due and payable by the Purchaser to the Vendor under this
Agreement calculated on a daily basis from the due date of such payment until
the actual date of payment.

 



 Page | 10

 

 

3.3Release of Balance Purchase Consideration to the Vendor

 

The Balance Purchase Consideration shall be paid to the Vendor’s Solicitors (as
stakeholders) within the Completion Period or the Extended Completion Period, as
the case may be AND the same is to be only released to the Vendor upon
confirmation of the presentation of the transfer of the Properties in favour of
the Purchaser at the relevant land registry or upon the expiry of fourteen (14)
days from the date the last of all the relevant documents for the registration
of the Transfer including the documents referred to in clause 5.2(b) and (d)
hereof have been forwarded to the Purchaser’s Solicitors, whichever is the
earlier date. For avoidance of doubt in the event the Purchaser’s Solicitors
fail to submit the Transfer for adjudication within three (3) Business Days from
receipt of the Transfer duly executed from the Vendor’s Solicitors, the Vendor’s
Solicitors are at liberty to release the Balance Purchase Consideration within
fourteen (14) days from the date the last of all the relevant documents for the
registration of the Transfer including the documents referred to in clause
5.2(b) and (d) hereof have been forwarded to the Purchaser’s Solicitors
notwithstanding the Transfer has not been adjudicated.

 

4.       Conditions Precedent

 

4.1       Conditions

 

4.1.1The sale, purchase and transfer of the Properties are to only take effect
upon the fulfilment of the following conditions precedent (“Conditions
Precedent”):

 

(a)the Vendor obtaining the approvals in writing from JPA and PTP for the sale
and transfer of the Properties to the Purchaser;

 

(b)the Vendor obtaining the approval in writing from the Johor State Authority
to the sale and transfer of the Properties to the Purchaser, as there is a
restriction in interest on the title to the Parent Land that requires State
Authority approval; and

 

(c)the Purchaser obtaining the approval in writing from the Economic Planning
Approval (if applicable) and approval in writing pursuant to Section 433B of the
National Land Code 1965 from the Johor State Authority (if applicable) for the
transfer of the Properties to the Purchaser.

 

The approvals referred to in clause 4.1.1(a), (b) and (c) are hereinafter
collectively referred to as “Approvals” and separately as “Approval”.

 

4.1.2For the avoidance of any doubt:

 

i)the Vendor shall submit the applications to procure the fulfilment of the
conditions set out in clauses 4.1.1(a) and (b) within fourteen (14) Business
Days from the date of this Agreement at the Vendor’s costs and expenses provided
always that the Purchaser shall use its best endeavours to assist and furnish
all such information and documents relating to the Purchaser as may be required
by the Public Authorities; and

 



 Page | 11

 

 

ii)the Purchaser shall submit the applications to procure the fulfilment of the
conditions set out in clauses 4.1.1(c) within fourteen (14) Business Days from
the date of this Agreement at the Purchaser’s costs and expenses provided always
that the Vendor shall use its best endeavours to assist and furnish all such
information and documents relating to the Vendor as may be required by the
Public Authorities.

 

Save for events of Force Majeure, in the event either Party shall fail to submit
the applications referred to in (i) and (ii) above within the time frames stated
herein for reasons not attributable to the other Party, the other Party shall be
entitled to give the defaulting Party seven (7) Business Days’ notice in writing
to remedy the breach, failing which the remedies as provided in clause 10.1.1
and 10.1.2 shall apply as is applicable.

 

4.1.3The Conditions Precedent are to be fulfilled within three (3) months from
the date of this Agreement (“Conditional Period”) subject to an automatic
extension of three (3) months (“Extended Conditional Period”) in the event the
Conditions Precedent cannot be fulfilled within the Conditional Period. Any
further extensions shall be with mutual consent of both parties and subject to
terms to be agreed upon which extension is to be confirmed in writing no later
than fourteen (14) days prior to the expiry of the Extended Conditional Period.

 

4.1.4In the event the Conditions Precedent are not fulfilled prior to the expiry
of the Conditional Period or the Extended Conditional Period, as applicable for
reasons attributable to the Purchaser or delay on the part of the Purchaser and
no further extension of time is mutually agreed, the Deposit paid to the
Vendor’s Solicitors shall forthwith be forfeited and the Vendor’s Solicitors are
hereby irrevocably authorised to forthwith release the same to the Vendor
together with all interest accruing. If the Conditions Precedent are not
fulfilled within the Conditional Period or Extended Conditional Period for
reasons not attributable to the Purchaser and no further extension of time is
mutually agreed, the Deposit shall be refunded to the Purchaser free of
interest. For the avoidance of any doubt, in the event that any of the Approvals
is granted by the relevant Public Authority with terms and conditions that are
not in accordance with the general and usual conditions currently imposed in
similar transactions and the same are not acceptable to the Vendor or the
Purchaser, the Affected Party shall be given the opportunity to appeal to the
relevant authority in accordance with clause 4.4 failing which clause 4.5 shall
be applicable. In the event of this occurrence this shall not constitute a
non-fulfilment of the Conditions Precedent for reasons attributable to either
the Purchaser or the Vendor.

 

4.1.5Subject to clause 4.1.4 above, the Purchaser and the Vendor shall comply
with all terms and conditions attached to the Approvals referred to in clause
4.1.1 above and to the terms and conditions of the Lease Annexures.

 



 Page | 12

 

 

4.2       Rescission when Conditions Precedent not satisfied

 

Subject to clause 4.4, if any of the Conditions Precedent set out in clause 4.1
is not fulfilled by the Stop Date, for reasons not attributable to either Party,
any Party may rescind this Agreement forthwith by written notice to the other
Party and clause 4.8 will apply.

 

4.3       Notification

 

Upon receipt by the Party obtaining the Approval, such Party shall notify the
other Party immediately in writing by forwarding a copy thereof to the other
Party. If any Party becomes aware that any of the Conditions Precedent is not
satisfied or is incapable of being satisfied, it will within seven (7) Business
Days of receipt of confirmation of the same notify the other Party in writing.

 

4.4       Acceptance or Rejection of Conditions

 

If:

 

a)any condition or term is imposed in respect of any of the Approvals and the
condition or term is not in accordance with the general and usual conditions
currently imposed in similar transactions; and

 

b)the condition or term affects a Party (the “Affected Party”) and any condition
or term imposed is not acceptable to the Affected Party,

 

the Affected Party may, within a period of seven (7) Business Days from the date
the Affected Party receives notice of the condition or term of the Approval, as
the case may be, either:-

 

i)appeal to the relevant Public Authority against such unacceptable conditions
or terms; or

 

ii)reject, by written notice to the other Party, such unacceptable conditions or
terms after which the Affected Party may rescind this Agreement by written
notice to the other Party and the provisions of clause 4.8 will apply.

 

In the event the decision of the Affected Party’s appeal is not received by the
Stop Date, the Affected Party is entitled to rescind this Agreement whereupon
the provisions of clause 4.8 are to apply. In the event the Affected Party’s
appeal is rejected by the relevant Public Authority on or before the Stop Date,
the Parties shall meet to discuss in good faith and use their best endeavours to
find a solution.

 

4.5       Deemed Acceptance of Conditions

 

If the Affected Party does not exercise its right of rejection or submit an
appeal against such conditions, variations or revisions within the period as
stipulated in clause 4.4; the Affected Party is deemed to have accepted the
conditions and/or terms attached to the Approval and the relevant Approval is
deemed to have been obtained.

 

4.6       Waiver

 

To the extent permitted by law, the parties reserve the right to waive any of
the Conditions Precedent in clause 4.1 by notification to the other Party and
thereafter the parties will proceed to Completion in accordance with clause 7
subject to any remaining Conditions Precedent being satisfied or fulfilled.

 



 Page | 13

 

 

4.7        Good faith

 

The Vendor and the Purchaser hereby covenant and undertake with each other to
promptly provide all information and render all assistance that shall be
required in connection with the fulfilment of the Conditions Precedent and both
Parties agree to diligently, mutually and in good faith pursue reasonable and
valid resolutions to problems or issues arising such as from the lack of
cooperation or timely approval by third-parties.

 

4.8       Effect of Rescission

 

Upon the rescission of this Agreement in accordance with the provisions of
sub-clause 4.2 or clause 4.4, this Agreement ceases to have any effect and
becomes null and void and the Vendor’s Solicitors shall refund the Deposit held
by them as stakeholders to the Purchaser free of the interest accruing and
thereafter neither of the parties shall have any claims against the other save
and except for any antecedent breach. Each Party will bear its own costs and
expenses (including their respective solicitors’ fees) in respect of the matters
incidental to this Agreement.

 

5.       Mechanics for Transfer

 

5.1       Deposited Documents

 

For the purpose of effecting the sale, purchase and transfer of the Properties
under this Agreement, the Vendor shall execute and deliver to the Vendor’s
Solicitors a valid and registrable Transfer for (each of) the Properties within
five (5) Business Days from the date of this Agreement and the Vendor shall
within five (5) Business Days from the Unconditional Date deliver or cause to be
delivered to the Vendor’s Solicitors the following:

 

a)a certified true copy of the quit rent and assessment receipt in respect of
Plot A and Plot B for the current half year if the same is available or the
Vendor shall obtain the copy of the quit rent and assessment for the Parent Land
if required by the Land Registry, Johor for purposes of presentation of the
Transfer;

 

b)ten (10) certified true copies of the Certificate of Incorporation and the
Memorandum and Articles of Association of the Vendor;

 

c)ten (10) certified true copies of the latest Form 24, Form 44 and Form 49 of
the Vendor;

 

d)ten (10) certified true copies of the resolution of the board of directors of
the Vendor approving among others:

 

i)the sale and transfer of the Properties to the Purchaser upon the terms and
conditions of this Agreement, respectively; and

 



 Page | 14

 

 

ii)the execution of all relevant documents under seal in accordance with its
Memorandum and Articles of Association and by such persons authorised by the
Vendor;

 

e)the duplicate sub-leases in respect of the Properties; and

 

f)any other document or information reasonably requested by the Purchaser to
ensure registration of the transfer of the Properties in favour of the
Purchaser;

 

(collectively, “Deposited Documents”).

 

5.2       Mechanics

 

a)The Vendor’s Solicitors are to hold the Deposited Documents as stakeholders
and are authorised to deal with the Deposited Documents in accordance with this
clause 5.2.

 

b)The Vendor hereby authorises the Vendor’s Solicitors to release the Deposited
Documents as set out in clause 5.1(a) to (f) to the Purchaser’s Solicitors
within five (5) Business Days from the date of receipt of the same from the
Vendor and upon payment of the full Purchase Consideration in accordance with
clause 7.1 hereof;

 

c)The Vendor’s Solicitors shall release the Transfer in respect of each of the
Properties to the Purchaser’s Solicitors within five (5) Business Days from the
Unconditional Date and the Purchaser’s Solicitors are authorised by the Vendor
and the Purchaser to submit the Transfer in respect of the Properties to the
Collector of Stamp Duties for the purpose of adjudication after the
Unconditional Date and any delay in submitting the same for adjudication shall
not in any way delay the payment of the full Purchase Consideration.

 

d)Within seven (7) Business Days from the date of payment of the full Purchase
Consideration in accordance with clause 7.1 hereof, the Vendor shall cause
either the original title to the Parent Land and the duplicate lease in respect
of the JPA Lease (“Duplicate JPA Lease”) or a certified true copy of a letter
acceptable to the land registry evidencing that the original title to the Parent
Land and the Duplicate JPA Lease have been deposited with the land registry, to
be forwarded to the Purchaser’s Solicitors.

 

e)Subject to the Purchaser’s Solicitors’ receipt of all the Deposited Documents,
the original title, the Duplicate JPA Lease or the letter referred to in clause
5.2(d) above and the Purchaser having satisfied the Purchase Consideration, the
Purchaser’s Solicitors are authorised to present the Transfer at the Land
Registry not later than seven (7) Business Days from their receipt of the
Vendor’s Solicitors’ written confirmation that the Purchase Consideration have
been deposited with them or the receipt of the notice of stamp duty payable from
the Inland Revenue Board, whichever shall be the later provided the Purchaser’s
Solicitors have submitted the Transfer for adjudication within three (3)
Business Days from receipt of the same from the Vendor’s Solicitors failing
which the Vendor shall be entitled to rely on clause 3.3.

 



 Page | 15

 

 

(f)Any period of delay caused by the Vendor or the Vendor’s Solicitors in
delivering the Deposited Documents or the original title, Duplicate JPA Lease or
the letter referred to in clause 5.2 hereof to the Purchaser’s Solicitors shall
be excluded in computing the Completion Period or the Extended Completion
Period, as the case may be, and the Completion Period or the Extended Completion
Period as the case may be shall automatically be extended for such period of
delay free of the late payment interest and the Purchaser shall not be liable to
pay the Vendor the late payment interest for such extension herein mentioned.

 

6.       Covenants and Obligations of the Parties

 

6.1       Vendor’s Obligations and Covenants

 

Except where any prior written direction or consent of the Purchaser to the
contrary has been given to the Vendor, the Vendor undertakes to the Purchaser to
ensure that as from the date of this Agreement and pending Completion, the
Vendor will:

 

a)not cause any permit, licence, consent, approval, registration or
authorisation relating to the Properties to be varied, revoked, withdrawn or
suspended;

 

b)at its own cost and expense, do all necessary things and take all necessary
steps to preserve and maintain its rights, title and interests in and to the
Properties to enable the same to be disposed or transferred to the Purchaser
free from all Encumbrances;

 

c)at its own cost and expense, discharge or remove before the Completion any and
all Encumbrances over the Properties; and

 

d)not after the execution of this Agreement, enter into any agreement,
transaction or arrangement whatsoever (whether conditional or otherwise) to
sell, dispose of, transfer, assign, convey or encumber the Properties or any
part thereof to any other Party whomsoever unless otherwise provided in this
Agreement.

 

6.2Purchaser’s Obligations and Covenants

 

The Purchaser covenants that as from the Completion Date or date the Transfer of
the Properties in favour of the Purchaser is duly registered, whichever is the
earlier date, the Purchaser shall:

 

a)duly observe and perform all actions to satisfy conditions to which the
Properties are subject;

 

b)pay all rent due, or falling due, to the State Authority;

 

c)pay all rates, taxes, assessment, and other outgoings falling due in respect
of the Properties (including any increased amounts thereof and any amount that
may be payable to any regulatory authorities);

 



 Page | 16

 

 

d)keep Plot A and Plot B and all structures erected thereon (including all
boundary marks thereon) in good condition;

 

(e)permit JPA and/or PTP or its agent, at all convenient times and after
reasonable notice, to enter upon Plot A and/or Plot B (with or without workmen
or others) and examine its condition;

 

f)accept and take possession of Plot A and Plot B and the buildings and
structures erected thereon in the state and condition in which they are as at
the date of execution of this Agreement;

 

g)pay all charges and outgoings for utilities and services which will be
consumed or supplied on to or payable in respect of Plot A and Plot B and the
services provided by PTP in respect thereof;

 

h)observe and comply with the all Acts, Ordinances, by-laws, rules, requirements
and regulations and any other requirements or regulations of any relevant
authority which may for the time being be in force affecting Plot A and Plot B
or the occupation and use thereof by the Purchaser or its agents, employees or
licensees and in particular to observe and comply with all rules and regulations
applicable to the Pelepas Free Zone and the administration, operation and
maintenance of the same;

 

i)insure and keep insured the Plot A and Plot B and any buildings including,
without limitation, personal accidents, fire consequential loss, fire material
damages, public liability and all risks;

 

j)indemnify the Vendor, JPA and/or PTP against any loss or penalty which may be
imposed by the relevant Public Authorities in respect of any late or non-payment
of any amounts in relation to quit rent, assessments and any other outgoings
payable in respect of Plot A and Plot B and the Purchaser’s use of the same;

 

k)pay a contribution towards the costs of any common services serving Plot A and
Plot B and used in common with occupiers of any adjoining or nearby land;

 

(l)abide by the terms and conditions of the Approvals granted for the transfer
of the Properties to the Purchaser and shall indemnify and keep the Vendor
indemnified against any loss or claims or penalties incurred by the breach of
the same by the Purchaser;

 

m)not allow its transferee, sub-lessee and/or tenant who are end users and their
respective financiers or agents for the time being to lodge any caveat or cause
any caveat to be lodged on the Parent Land or any part of the Parent Land at any
time whatsoever. In the event a caveat or caveats are lodged by any end users or
their financiers or agents on the Parent Land or any part of the Parent Land,
the Purchaser shall remove or caused to be removed such caveats within seven (7)
Business Days upon notification from JPA and/or PTP, failing which JPA shall be
entitled to take the appropriate action to have the same cancelled or removed
and the Purchaser shall be liable for all damages caused by such lodgement and
shall bear all the costs and expenses (including but not limited to legal costs
on a solicitor and client basis) incurred by JPA in respect thereof; and

 



 Page | 17

 

 

n)be bound by and abide by all terms, obligations and conditions in the terms
and conditions as set out herein and in the Lease Annexures and as may be
determined by the Government of Malaysia, JPA and/or PTP which terms shall
continue to bind the Purchaser for the duration of the First Sub-Lease, the
Extension of the First Sub-Lease, the Second Sub-Lease and the Extension of the
Second Sub-Lease and the Purchaser undertakes to indemnify and keep Vendor
indemnified against any damage, claim, loss or penalties suffered or incurred by
the Vendor arising out of a breach by the Purchaser of this covenant.

 

7       Completion

 

7.1       Completion

 

Subject to the fulfilment or satisfaction of the Conditions Precedent stated in
clause 4.1, the Purchaser shall pay the Purchase Consideration to the Vendor in
the manner as set out in the Second Schedule.

 

7.2       Vendor’s obligations on Completion

 

Upon fulfilment or satisfaction by the Purchaser of its obligations in
accordance with clause 7.1, the Vendor will deliver or cause to be delivered to
the Purchaser or where applicable to the Purchaser’s Solicitors, the following
documents (“Completion Documents”) :-

 

i)the originals of all approved building plans, permits, licences, consents
approvals, registrations and authorisations relating to the Properties;

 

ii)copies of all other agreements and evidence of arrangements relating to the
Properties including any documentation as to the operation, maintenance and
administration of the Properties as part of the Pelepas Free Zone and the
services charges and outgoings in relation to the same; and

 

iii)any other document or information reasonably requested by the Purchaser
which is in the custody of the Vendor or to which the Vendor has access.

 

8       Transfer of Properties

 

8.1       Presentation of Documents

 

Subject to the Purchaser’s Solicitors’ receipt of all the Deposited Documents,
the original title, the duplicate lease or the letter referred to in clause 5.2
hereof and the Purchaser having satisfied the Purchase Consideration, the
Purchaser’s Solicitors are authorised to present the Transfer and all other
relevant documents for registration at the Land Registry not later than seven
(7) Business Days from their receipt of the Vendor’s Solicitors’ written
confirmation that the Purchase Consideration have been paid in the manner as set
out in clause 7.1 above or the receipt of the notice of stamp duty payable from
the Inland Revenue Board, whichever shall be the later Provided the Purchaser’s
Solicitors have submitted the Transfer for adjudication within three (3)
Business Days from receipt of the same from the Vendor’s Solicitors failing
which the Vendor shall be entitled to rely on clause 3.3.

 



 Page | 18

 

 

8.2       Mitigation of risk of Non-Registration of Transfer

 

As at the Completion Date and thereafter:

 

a)the Vendor acknowledges that the Purchaser is the rightful beneficial owner of
the Properties for valuable consideration and that it has no further rights,
title and benefit in and to the Properties; and

 

b)the Vendor further acknowledges that it holds the Properties as bare trustee
for and on behalf of the Purchaser until the registration of the Transfer is
endorsed on the title to the Parent Land.

 

9       Warranties, Covenants and Indemnities

 

9.1        Warranties

 

The Vendor and Purchaser respectively give the Warranties as set out in this
Agreement and in the Appendix attached hereto as from the date of this Agreement
and up to and including the Completion Date. Each of the parties hereto
respectively warrants to the other Party that the information and statements set
out in the Warranties are true, accurate and correct in all respects at the date
of this Agreement and will continue to be so up to and including the Completion
Date. To this effect, the Warranties will be deemed to be repeated during this
period as if they had been entered into afresh during the said period in
relation to the facts and circumstances then existing.

 

9.1.1       Warranties separate and independent

 

Each of the Warranties is separate and is to be construed independently of the
others and is not limited by reference to any of the others.

 

9.1.2       Indemnity

 

The Vendor and Purchaser agree to indemnify and keep the other Party indemnified
against all losses, damages, costs, expenses and outgoings which the other Party
may incur or be liable for in respect of any claim, demand, liability, action,
proceedings or suits arising out of or in connection with:

 

a)       a breach of any of the Warranties;

 

b)       any Warranty not being true and correct in all respects; or

 

c)       any Warranty being misleading in any respect.

 



 Page | 19

 

 

9.1.3       Compensation

 

If at any time after the Completion Date it should transpire that any of the
Warranties is untrue or incorrect then without prejudice to any other remedy
available to the non-defaulting Party, the defaulting Party shall compensate the
other Party against all direct loss suffered by it as a consequence of such
breach due to the inaccuracies or incorrectness of the Warranties.

 

9.2 Subsistence of Warranties

 

Notwithstanding Completion, the Warranties, and the Purchaser’s covenants and
the undertakings and indemnities given by the Vendor and Purchaser shall
continue to subsist for so long as may be necessary for the purpose of giving
effect to each and every one of those provisions in accordance with their
respective terms.

 

9.3       Survival of Indemnities

 

Notwithstanding any other provisions in this Agreement, the indemnities
contained in this Agreement survive Completion.

 

9.4       Notification to the other Party

 

If either Party becomes aware, or reasonably ought to be aware, of any event
which occurs or matter which arises which results may result in any of the
warranties or covenants being unfulfilled, untrue, misleading or incorrect, the
other Party shall be immediately notified in writing.

 

 

10       Events Of Default And Termination

 

10.1Events of Default

 

10.1.1The Purchaser will be in default under this Agreement if:

 

(a)(Non-Payment of the Purchase Consideration or any part thereof) The Purchaser
does not pay the Purchase Consideration or any part thereof by the due date for
payment as set out in the payment schedule provided in the Second Schedule;

 

(b)(Material Breach) the Purchaser has committed a material breach of this
Agreement;

 

(c)(Repudiation) prior to the payment in full of the Purchase Consideration, the
Purchaser repudiates any of its material obligations under this Agreement;

 

(d)(Insolvency Event) prior to the payment in full of the Purchase
Consideration, an Insolvency Event occurs in respect of the Purchaser; or

 

(e)(Non-Completion of Part of the En Bloc Sale) the Purchaser fails or refuses
to complete the purchase of the Properties as one transaction

 



 Page | 20

 

 

and if the event of default is capable of remedy by the Purchaser but is not
remedied within fourteen (14) days after the date of service of a notice from
the Vendor requiring the Purchaser to remedy that default or such further period
as may be reasonably agreed by the Vendor.

 

10.1.2The Vendor will be in default under this Agreement if:

 

(a)(Material Breach) the Vendor has committed a material breach of this
Agreement;

 

(b)(Repudiation) prior to the registration of the Transfer of the Properties in
favour of the Purchaser, the Vendor repudiates any of its material obligations
under this Agreement;

 

(c)(Insolvency Event) prior to the registration of the Transfer of the
Properties in favour of the Purchaser, an Insolvency Event occurs in respect of
the Vendor; or

 

(d)(Non-Completion of Part of the En Bloc Sale) the Vendor fails or refuses to
complete the sale of the Properties as one transaction

 

and if the event of default is capable of remedy by the Vendor but is not
remedied within fourteen (14) days after the date of service of a notice from
the Purchaser requiring the Vendor to remedy that default or such further period
as may be reasonably agreed by the Purchaser.

 

 

10.2Consequences of Default

 

10.2.1Default by the Purchaser

In the event of default by the Purchaser as provided for in clause 10.1.1 above
after the Unconditional Date but prior to the payment in full of the Purchase
Consideration, the Vendor shall be entitled to terminate this Agreement and to
retain or seek to recover the sum equivalent to ten per cent (10%) of the
Purchase Consideration as agreed liquidated damages. The Vendor shall refund to
the Purchaser all other monies paid by the Purchaser towards the Purchase
Consideration free of interest in exchange for withdrawal of caveat forms to
remove or cause to be removed all private caveats that may have been lodged by
or on behalf of the Purchaser and the Purchaser redelivering vacant possession
of Plot A and Plot B in its original state and condition to the Vendor, if
vacant possession has been handed to the Purchaser.

 

Thereafter, this Agreement shall be terminated and become null and void and be
of no further effect and neither Party shall have any further claims, action or
proceedings against the other in respect of or arising out of this Agreement
save and except the right of either Party to claim against the other for any
other losses and damages, expenses and costs incurred or suffered by that Party
as a result of other antecedent breaches by the other Party.

 



 Page | 21

 

 

The Purchaser acknowledges and agrees that money damages may not be a sufficient
remedy for any default under this Agreement, and therefore the Vendor shall be
entitled to seek injunctive or other equitable relief as a remedy for any such
default. Such remedy shall not be deemed to be the exclusive remedy for a
default under this Agreement, but shall be in addition to all other remedies
available at law or equity to the Vendor.

 

10.2.2Default by the Vendor

 

In the event of default by the Vendor as provided for in clause 10.1.2 above
after the Unconditional Date but prior to the registration of the Transfer in
favour of the Purchaser, the Purchaser shall be entitled to terminate this
Agreement and to retain or seek to recover the sum equivalent to ten per cent
(10%) of the Purchase Consideration as agreed liquidated damages. The Vendor
shall refund to the Purchaser all other monies paid by the Purchaser towards the
Purchase Consideration together with interest accruing thereon in exchange for
withdrawal of caveat forms to remove or cause to be removed all private caveats
that may have been lodged by or on behalf of the Purchaser, the Purchaser
redelivering vacant possession of Plot A and Plot B in its original state and
condition to the Vendor if vacant possession has been handed to the Purchaser.

 

Thereafter, this Agreement shall be terminated and become null and void and be
of no further effect and neither Party shall have any further claims, action or
proceedings against the other in respect of or arising out of this Agreement
save and except the right of either Party to claim against the other for any
other losses and damages, expenses and costs incurred or suffered by that Party
as a result of other antecedent breaches by the other Party.

 

The Vendor acknowledges and agrees that money damages may not be a sufficient
remedy for any default under this Agreement, therefore the Purchaser shall be
entitled to seek injunctive or other equitable relief as a remedy for any such
default. Such remedy shall not be deemed to be the exclusive remedy for a
default under this Agreement, but shall be in addition to all other remedies
available at law or equity to the Purchaser.

 

10.3Non–Registration of Transfer

 

If the Transfer cannot be registered in the name of the Purchaser after
presentation for registration of the Transfer then:

 

(a)where such registration cannot be achieved for any reason or defect
attributable to the Purchaser, the Purchaser shall within six (6) months from
the date the Purchaser is notified of the same or such other period as the
Parties may mutually agree upon and at the Purchaser’s cost and expense, rectify
or use its best efforts to procure that such reason or defect is rectified and
the Purchaser will forthwith proceed to effect the registration of the
respective Transfer; or

 



 Page | 22

 

 

(b)where such registration cannot be achieved for any reason or defect
attributable to the Vendor, the Vendor shall within six (6) months from the date
the Vendor is notified of the same or such other period as the Parties may
mutually agree upon and at the Vendor’s cost and expense, rectify or use its
best efforts to procure that such reason or defect is rectified and the Vendor
will forthwith proceed to effect the registration of the respective Transfer; or

 

(c)where such registration cannot be achieved for any other reason not
attributable to either Party, then the Vendor shall engage PTP to assist to
resolve the matter preventing such registration within six (6) months from the
date the Vendor is notified of the same or such other period as the Parties may
mutually agree upon and the Vendor will thereafter proceed to effect the
registration of the Transfer.

 

In the event registration still cannot be achieved after all efforts have been
exhausted, the Parties shall meet to discuss in good faith and use their best
endeavours to find a solution.

 

 

11       Compulsory Acquisition

 

11.1       Notice of intended acquisition to Purchaser

 

In the event of the exercise of any rights or the taking of any steps under the
Land Acquisition Act 1960, by the government or other authority having power in
that behalf, to acquire Plot A and/or Plot B or any part thereof, the Vendor
shall give notice thereof to the Purchaser within fourteen (14) Business Days of
the receipt thereof.

 

11.2       Purchaser’s Option prior to the Presentation of the Transfer

 

On receiving a notice under clause 11.1 prior to the presentation of the
Transfer to the relevant authority for registration, the Purchaser will within
fourteen (14) Business Days of receipt of such written notice from the Vendor,
give notice to the Vendor and elect either to:

 

a)terminate this Agreement and upon such termination and subject to the
Purchaser removing or withdrawing any private caveat or encumbrance lodged, the
Vendor shall refund the Purchase Consideration to the Purchaser within seven (7)
Business Days together with any interest accruing whereupon this Agreement shall
be null and void and be of no further effect and neither Party shall have any
further claims, action or proceeding against the other Party in respect of or
arising out of this Agreement, save for any antecedent breach; or

 



 Page | 23

 

 

b)continue with this Agreement, then such acquisition or intended acquisition
shall not nullify or invalidate the sale and purchase herein nor shall it be a
ground for any adjustment of the Purchase Consideration and subject to the
Purchaser satisfying the Purchase Consideration:

 

i)the Vendor shall notify the government, or such other acquiring authority, of
the interest of the Purchaser in Plot A and/or Plot B and the terms of this
Agreement;

 

ii)the Vendor shall in all matters concerning such acquisition do all acts and
thing as may be reasonably requested by the Purchaser for acquiring the best
compensation payable;

 

iii)the Purchaser shall be entitled to receive all compensation moneys and to
appear and to attend at such enquiry or hearings either in the name of the
Vendor or in the name of the Purchaser; and

 

iv)any compensation payable under such acquisition and received by the Vendor
shall be held on trust for the Purchaser and shall be forwarded to the Purchaser
within seven (7) Business Days of the Vendor’s receipt of the compensation.

 

11.3       Purchaser’s Option after the Presentation of the Transfer

 

On receiving a notice under clause 11.1 at any time after the presentation of
the Transfer to the relevant authority for registration, the provisions of
clause 11.2(b) shall apply mutatis mutandis.

 

12       Taxes

 

12.1      Real Property Gains Tax

 

12.1.1The Parties shall submit their respective forms required by the Director
General of Inland Revenue (“DGIR”) in respect of the sale and purchase herein in
accordance with the provisions of the Real Property Gains Tax Act 1976 (“RPGT
Act”).

 

 

12.1.2The Parties agree that upon the Conditions Precedent being fulfilled the
Vendor’s Solicitors will release the RPGT Retention Sum to the Purchaser’s
Solicitors and the Purchaser’s Solicitors are hereby authorized to pay/or deal
with the RPGT Retention Sum or any part thereof in such manner as may be
directed by the DGIR and in accordance with the RPGT Act. In the event a
certificate of assessment/clearance from the DGIR is obtained by the Vendor and
forwarded to the Purchaser’s Solicitors prior to payment of the RPGT Retention
Sum to the DGIR, the Purchaser’s Solicitors shall after making payment (if any
is required to be made) that is due to the DGIR pursuant to the certificate of
assessment release the RPGT Retention Sum or any part thereof as the case maybe
to the Vendor.

 



 Page | 24

 

 

12.1.3   The Purchaser shall indemnify the Vendor for any penalty incurred as a
result of any delay in making the payments or contravention of the RPGT Act by
acts or omissions on the part of the Purchaser or the Purchaser’s Solicitors or
which is attributable to the Purchaser.

 

12.2Other Taxes

 

12.2.1In the event prior to the Completion Date, this Agreement shall be
rendered subject to any goods, services, sales, value added and such other taxes
of similar nature by reason of the introduction/imposition of new
legislation/enactment or enforcement relating particularly to a sales or service
tax or such tax of similar nature by the Federal, State, local government and/or
other relevant authorities:

 

(a)the Purchaser hereby expressly agrees, covenants and undertakes to be
absolutely responsible to bear and pay in full within thirty (30) Business Days
from date of notification by the Vendor to this effect any and all such goods,
services, sales, value added and similar taxes (if applicable at the material
time) relating to the payment of the Purchase Consideration or any part thereof
as may be chargeable under any applicable law(s) then prevailing in Malaysia;
and

 

(b)any default in payment thereof by the Purchaser shall be deemed to be a
default by the Purchaser as referred to in clause 10.1.1 of this Agreement.

 

13       Legal Possession

 

13.1Upon the Purchaser paying the full Purchase Consideration in accordance with
the terms of payment provided for in the Second Schedule and all other
outstanding sums as may be due and owing pursuant to this Agreement, the Vendor
shall notify JPA and PTP that the ownership of the Properties have been
transferred to the Purchaser and the Vendor shall co-ordinate the delivery of
legal and vacant possession of Plot A and Plot B to the Purchaser and the Vendor
and the Purchaser will execute the documents required by JPA and/or PTP for the
handing over of legal and vacant possession, rights, benefits and obligations to
the Purchaser. Thereafter whether or not the Purchaser has actually entered into
possession or occupation of Plot A and Plot B, the Purchaser shall be deemed to
have taken delivery of Plot A and Plot B.

 

13.2Upon handing over of legal possession, rights, benefits and obligations, the
Purchaser shall thereafter liaise directly with JPA and PTP with regard to the
Purchaser’s rights and obligations in respect of the Properties and the
administration, maintenance and operation of the Pelepas Free Zone and its
facilities.

 

13.3The Purchaser shall at all times indemnify the Vendor against all and any
action, proceedings, cost, expense, claims and demands in respect of any act
matter or thing done or omitted to be done by the Purchaser after taking
possession of Plot A and Plot B and thereby resulting in the Vendor suffering
damages:-

 



 Page | 25

 

 

(a)in contravention of any provisions of any Act, Ordinance, Enactment, Order,
Rule, Regulation or Bye-Law now or hereafter affecting the Properties and the
facilities and services offered in the Pelepas Free Zone;

 

(b)in breach of any of the terms, conditions, covenants and restrictions herein,
or as set out in the Lease Annexures and/or the terms and conditions attached to
the Approvals; or

 

(c)failure to adhere to any instruction, approval and/or any orders from the
Public Authorities.

 

13.4The Vendor does not warrant the soil condition or other aspect of Plot A
and/or Plot B, and shall not be liable to the Purchaser in any manner whatsoever
for any slips, landslide, erosion or sinking of or other matter affecting Plot A
and/or Plot B and the Purchaser shall at all times after delivery of vacant
possession take all steps necessary to maintain Plot A and/or Plot B or any part
thereof against any land slips or any sliding or erosion due to the Purchaser’s
activities on the same or part thereof and shall be liable for any loss, damage
or inconvenience incurred or suffered by the owners of the adjoining land, the
Vendor or their respective workmen, agents and employees as a result of the
Purchaser’s failure to maintain Plot A and/or Plot B.

 

 

14       Apportionment of rates and outgoings

 

14.1 Apportionment on Completion Date

 

The payment of the following is to be borne and fully made by the Vendor as and
when they become due and payable up to and including the date immediately
preceding the Completion Date and is to be apportioned as between the Parties at
the Completion Date:

 

a)quit rent and assessment and imposed by the Public Authorities and apportioned
in respect of Plot A and Plot B;

 

b)all such other outgoings payable in respect of Plot A and Plot B and the
facilities and services provided in respect of use of the same in the Pelepas
Free Zone not specifically mentioned above.

 

14.2 Indemnity by Vendor

 

The Vendor agrees to indemnify the Purchaser against any loss or penalty which
may be imposed by the relevant Public Authorities in respect of any late or non-
payment of any quit rent, assessments and any other outgoings payable in respect
of the Vendor’s use and occupation of Plot A and Plot B prior to the Completion
Date.

 



 Page | 26

 

 

14.3   Increased Outgoings

 

The liability of the Vendor under clause 14.2 includes all quit rent,
assessments, and any other outgoings payable in respect of Plot A and Plot B
levied prior to the Completion Date.

 

15       Conditions and State of Plot A and Plot B

 

15.1    State and condition of Plot A and Plot B

 

The Purchaser confirms and declares that Plot A and Plot B and the buildings
constructed thereon have been made available for the inspection by the
Purchaser. The Purchaser has inspected the same prior to the execution of this
Agreement. The Vendor covenants with the Purchaser that as at the date of
delivery of legal possession, Plot A and Plot B shall be in substantially the
same condition and state as at the date of such inspection.

 

15.2       Correct description

 

Plot A and Plot B are believed and are taken to be correctly described as to
quantity and otherwise and the Properties are sold subject to all quit rent and
other rents and outgoings and to all incidents of tenure, right of way and other
rights and easements (if any) effecting the same. The Purchaser confirms and
declares that the Purchaser has conducted its due diligence in respect of Plot A
and Plot B and if any error, misstatement, or omission is discovered, this will
not annul the sale and purchase under this Agreement.

 

 

16       Prohibition on Entry of Private Caveat

 

16.1        No Lodgement of Private Caveat

 

The Purchaser is aware that both JPA and PTP do not allow for the registration
or lodgement of private caveats on the Parent Land and that the Purchaser will
be liable for damages in the event the Purchaser proceeds to lodge a private
caveat or cause the same to be lodged in respect of Plot A and/or Plot B. The
Purchaser hereby indemnifies and agrees to keep the Vendor indemnified against
any breach by the Purchaser of this condition.

 

 

17       Introduction of New Laws and Enactments

 

17.1       Sale not permitted by law

 

It is hereby agreed between the Parties hereto that prior to Completion:

 

a)where the sale of the Properties is subject to new conditions or restrictions
as a result of any law or governmental policy affecting the rights of the Vendor
in relation to the Properties, the Parties shall meet to discuss in good faith
and use their best endeavours to find a solution; and

 

b)where the sale of the Properties to the Purchaser is so prohibited or so not
permitted by any law or governmental policy, the Vendor shall be entitled to, by
written notice to the Purchaser, treat this Agreement as rescinded and upon such
rescission, the provisions of clause 4.8 will apply.

 



 Page | 27

 

 

18       Force Majeure and Vendor’s risk

 

18.1       Effect

 

In the event that any Party is prevented by force majeure, namely war, Act of
God, impediment by Government regulations or riots, strike, natural disasters,
windstorm, flood, fire, earthquake, terrorism affecting Malaysia, epidemic or
pandemic (“Force Majeure”) from performing any of its obligations hereunder
prior to the Completion, the Party delayed or prevented from performance of its
obligation shall notify the other Party in writing immediately. The Parties may
mutually agree upon an extension of time period for performance of obligation by
the affected Party hereunder. In such an event, the Parties shall be deemed not
to be in breach of the provisions of this Agreement or otherwise be liable for
any loss suffered or incurred by the other Parties as a result of such delay in
performance or non-performance of any of its obligation to the extent that the
delay or non-performance is due to the factors stated above. In the event force
majeure shall continue for a period of six (6) months, any Party is entitled to
terminate this Agreement whereupon the Transfer and the relevant Deposited
Documents must be returned to the Vendor and the Vendor shall refund the
Purchase Consideration together with any interest accruing to the Purchaser
within seven (7) Business Days whereupon this Agreement become null and void.
Thereafter, neither Party shall have any other claim for costs damages
compensation whatsoever against the other Party arising from this Agreement save
and except for any antecedent breach.

 

18.2       Vendor’s risk

 

If Plot A and Plot B or any part thereof is materially or substantially damaged
or destroyed by any causes howsoever arising prior to the Completion Date and
such damage is not rectified by the Vendor within six (6) months from the date
of damage or destruction, the Purchaser may by notice in writing to the Vendor
terminate this Agreement whereupon the Vendor shall refund the Purchase
Consideration to the Purchaser together with any interest accruing within seven
(7) Business Days and upon such termination and such refund and the Transfer and
the relevant Deposited Documents returned to the Vendor, this Agreement shall
become null and void and be of no further effect and neither Party shall have
any claims, action or proceedings against the other in respect of or arising out
of this Agreement.

 

 



 Page | 28

 

 

19       General

 

19.1       Notices

 

A notice or other communication including, but not limited to, a request,
demand, consent or approval to or by a Party to this Agreement:

 



  a) must be in legible writing and in English addressed as shown below:        
  i) if to the Vendor:               Address: Plot D20 & D20A, Jalan Tanjung
A/3, Port of Tanjung Pelepas 81560 Gelang Patah, Johor Darul Takzim       Email:
TanJuan.Hon@strsolar.com       Attention: Mr. Tan Juan Hon               ii) if
to the Purchaser:               Address: Lot CP1, Jalan Tanjung A/6, Pelabuhan
Tanjung Pelepas, 81560 Gelang Patah, Johor Darul Takzim       Fax No: 07-507
1388       Attention: Mr. Edward Wong             b) is deemed to be given by
the sender and received by the addressee:           1) if by delivery in person,
when delivered to the addressee;             2) if by post, three (3) Business
Days from and including the date of postage;              3) if by facsimile
transmission, with the receipt of a transmission confirmation slip indicating
that the notice has been transmitted in its entirety to the receiver’s facsimile
number; or             4) if by e-mail, after the time sent as recorded on the
device from which the sender sent the email;             but if the delivery or
receipt is on a day which is not a market day or is after 4.00 p.m. (addressee’s
time) it is deemed to be given at 9.00 am on the next Business Day; and        
c) can be relied on by the recipient and the recipient will not be liable to any
other person for any consequences of that reliance if the recipient believes it
to be genuine, correct and duly authorised by the sender.



 

19.2       Governing Law

 

This Agreement is governed by the laws of Malaysia and the Parties irrevocably
submit to the exclusive jurisdiction of the courts of Malaysia.

 



 Page | 29

 

 

19.3       Enforceability

 

a)If one or more of the provisions of this Agreement is invalid, illegal or
unenforceable in any respect under any applicable law or decision, the validity,
legality or enforceability of the remaining provisions contained in this
Agreement will not be affected or impaired in any way.

 

b)Each Party will, in any such event and where legally possible, execute such
additional documents as the other Party may reasonably request in order to give
valid, legal and enforceable effect to any provision which is determined to be
invalid, illegal or unenforceable provided that such new provisions fulfil the
intentions of the Parties as expressed by the provision determined to be
invalid, illegal and unenforceable and which new provisions have the closest
economic effect to such provisions determined to be invalid, illegal and
unenforceable.

 

c)If any provision is void, illegal or unenforceable but would be valid and
enforceable if read down, then that provision will be read down to the extent
necessary to render the provision valid and enforceable.

 

19.4       Waivers

 

a)Waiver of any breach of this Agreement or of any right, power, authority,
discretion or remedy arising upon a breach of or default under this Agreement,
must be in writing and signed by or on behalf of the Party granting the waiver.

 

b)A breach of or default under this Agreement is not waived by any failure or
delay by the other Party in exercising or partial exercise of any right, power,
authority, discretion or remedy under this Agreement.

 

c)A right, power, authority, discretion or remedy created or arising upon a
breach of or default under this Agreement is not waived by any failure or delay
in the exercise, or a partial exercise, of that or any other right, power,
authority, discretion or remedy.

 

19.5       Variation

 

A variation of any term of this Agreement must be in writing and signed by all
Parties.

 

19.6       Time

 

Time whenever mentioned in this Agreement is of the essence.

 

19.7       Cost and Expenses

 

a)The Purchaser will bear all the costs and stamp duty payable in respect of
this Agreement and the stamp duty and registration fees payable in respect of
the Transfer.

 

b)Each Party will bear its own costs and expenses (including their respective
solicitors’ fees) in respect of the preparation and execution of this Agreement
and matters incidental thereto.

 



 Page | 30

 

 

19.8       Assignment and Transfer

 

The rights and obligations of each Party under this Agreement are personal.
Unless specifically provided in this Agreement, they cannot be assigned, charged
or otherwise dealt with, and no Party will attempt or purport to do so, without
the prior written consent of the other Party. The Purchaser acknowledges and is
aware and agrees that any subsequent transfer of the Properties will be subject
to the following terms:-

 

19.8.1 all the terms and conditions in the Lease Annexures;

 

19.8.2 any prohibition or limitation imposed by the NLC or any other written law
for the time being in force;

 

19.8.3 any restriction in interest to which the Parent Land is for the time
being subject;

 

19.8.4 the written consent of JPA, PTP and the State Authority;

 

19.8.5 payment of the relevant fees (including but not limited to administrative
fees, application fees and approval fees) as may be reasonably determined by JPA
, PTP and/or the State Authority;

 

19.8.6 the interests of the Vendor in the Properties shall pass to the Purchaser
upon registration of the transfer whereupon the Vendor shall have no continuing
obligations to JPA or to PTP in respect of Plot A and Plot B and the Lease
Annexures and the terms and conditions therein;

 

19.8.7 the Purchaser shall so long as the interest in Plot A and/or Plot B vests
in the Purchaser, perform and observe the provisions of the Lease Annexures and
all rules and regulations with regard to the use, occupancy and operation of the
Purchaser’s business in the Pelepas Free Zone and will indemnify and keep the
Vendor indemnified against all claims arising in respect of the Purchaser’s use
of and occupancy of Plot A and Plot B; and

 

19.8.8 any subsequent transfer, sub-lease, or tenancy of Plot A and/or Plot B
shall be made subject to such registration process and the payment of such
applicable fees (based on the prevailing rates applicable for similar
registration process under Malaysian law) that may be prescribed by JPA or PTP
for the Pelepas Free Zone from time to time.

 

19.9       Further Assurances

 

Each Party must do all things necessary (including, but not limited to,
executing all documents) to give effect to this Agreement.

 

19.10       Entire Agreement

 

This Agreement is the entire agreement between the Parties in respect of its
subject matter and supersedes all previous agreements with respect to its
subject matter. Each Party acknowledges that in entering into this Agreement, it
has not relied on any representation or warranty save as expressly set out or
expressly referred to herein.

 



 Page | 31

 

 

19.11       Disclosures or Announcements

 

a)Except for disclosures required by law or any court of competent jurisdiction
or pursuant to any enquiry or investigation by any governmental agency or
authority of Malaysia which is lawfully entitled to require any such disclosure
or to the Parties’ professional advisers, the Parties agree that the contents of
this Agreement and all information and documents provided by one Party to the
other Party in connection with this Agreement will be held in strict confidence
by each Party and its respective officers, employees, agents and servants other
than such information which is or becomes available to the public by publication
or otherwise through no fault of the recipient Party.

 

b)In the event that a disclosure or announcement is required as provided in
clause 19.11(a), the Party required to make the disclosure or announcement will
give prompt notice of the requirement of disclosure or announcement to the other
Party hereto and will, so far as it is lawful and practical to do so prior to
such disclosure or announcement, consult with the other Party as to such
requirement with a view to agreeing the timing and content of such disclosure or
announcement, such agreement not to be unreasonably withheld or delayed.

 

19.12       Counterparts

 

This Agreement may be executed in any number of counterparts and all such
counterparts when taken together constitute one and the same instrument.

 

19.13       Effective date

 

This Agreement shall take effect from the date first herein above entered,
irrespective of the diverse dates upon which the respective Parties may have
executed this Agreement.

 

19.14Annexures, Schedules and Appendices

 

All annexures, schedules and appendices attached to this Agreement will form
part of this Agreement.

 

19.15Confidentiality

 

This Agreement and all matters pertaining hereto will be considered a
confidential matter and will not be disclosed to any third party without prior
mutual agreement of the Parties unless the said disclosure is necessary to
comply with law or with the requirements of the government of Malaysia, or any
other country or any other governmental agency or authority or any stock
exchange which has the authority to require disclosure by either or both Parties
and in which event the Party making a disclosure under this clause shall, as
soon as practicable thereafter, provide a copy of such disclosure to the other
Party;

 

19.16       Modification

 

No modification, variation or amendment of this Agreement or the Appendices
hereof will have any legal effect and force unless such modification, variation
or amendment is in writing and executed by the Parties.

 



 Page | 32

 

 

19.17       Relationship of the Parties

 

Nothing in this Agreement will constitute or be deemed to constitute a
partnership between any of the Parties and none of them will have any authority
to bind the others in any way nor will this Agreement be construed to make any
Party the agent of the other Party.

 

19.18       Successors

 

This Agreement will be binding on the permitted assigns and successors in title
of the parties.

 

 

 

 

[The remainder of this page is intentionally left blank.]

 

 

 

 

 

 

 

 

 

 



 Page | 33

 

 

Appendix

 

WARRANTIES

 

Vendor’s Warranties

 

 

The Vendor represents and warrants to the Purchaser as follows:

 

(1)the Vendor is a company duly incorporated and existing under the (laws of
Malaysia);

 

(2)the Vendor is the legal and beneficial owner of the Properties, free from all
Encumbrances;

 

(3)the Vendor has full power and authority to execute, deliver and perform the
terms of this Agreement and has taken and will before the Completion Date, take
all necessary corporate and other actions to authorise the sale of the
Properties and the execution delivery and performance of the terms of this
Agreement;

 

(4)as of the date of this Agreement and to the best of the Vendor’s knowledge
after due and careful enquiry, Plot A and Plot B are not subject to any
compulsory acquisition by the relevant authorities;

 

(5)all quit rent, rates and assessments, and other similar lawful outgoings due
to the relevant authorities in respect of Plot A and/or Plot B up to the date of
this Agreement have been or will be duly paid by the Vendor. The Vendor will not
at any time after the date of this Agreement do or suffer to be done or omitted
any act matter or thing in or in respect of the Properties which may render the
Properties or any part thereof liable to forfeiture or attachment;

 

(6)all expenses payable up to the date immediately preceding the Completion
Date, accrued in relation to Plot A and Plot B which are payable by the Vendor
have been fully paid or will be fully paid;

 

(7)save as disclosed herein, the Vendor has not entered into any other
agreement, contract, transaction, arrangement or understanding for the sale,
lease, assignment or other disposition in whole or in part of the Properties
that may affect the sale of the Properties to the Purchaser;

 

(8)the Vendor is not in default under the Lease Annexures or any agreement to
which it is a Party or by which it may be bound and no litigation, arbitration,
administration or winding-up proceedings are presently current or pending or
threatened which default, litigation, arbitration or administrative proceedings,
as the case may be, might affect the Properties or the solvency of the Vendor or
might impair the Vendor’s ability to perform its obligations under this
Agreement;

 

(9)all the permits, licenses, consents, approvals, registrations and
authorisations relating to Plot A and Plot B and equipment and/or facilities
installed and/or used on the same are valid and current and continue to be valid
on the Completion Date and that apart from those disclosed to the Purchaser,
there are no other permits, licences, consents, approvals, registrations or
authorisations relating to Plot A and Plot B;

 



 Page | 34

 

 

(10)the Vendor has not received any notices from any Public Authorities which
remain outstanding and which will or may prejudice, or adversely affect the
present or continued use and enjoyment by the Vendor or its permitted assigns
and successors in title or which will or may subject the Vendors or its
permitted assigns and successors in title to any onerous charge or liability,
and that the Vendor shall immediately give notice to the Purchaser of any such
notices, orders or requirements he receives from any Public Authorities at any
time after the date of this Agreement;

 

(11)the Vendor will not do any act or thing or by omission which may change or
detrimentally affect the state nature and condition of the Plot A and Plot B
existing as at the date of this Agreement; and

 

(12)the statements contained in the Recitals to this Agreement are true and
accurate in all respects.

 

 

 

[The remainder of this page is intentionally left blank ]

 

 

 

 

 



 Page | 35

 

 

Purchaser’s Warranties

 

 

The Purchaser represents and warrants to the Vendor as follows:

 

(1)the Purchaser is a company duly incorporated and existing under the laws of
Malaysia;

 

(2)the Purchaser has full power and authority to execute, deliver and perform
the terms of this Agreement and has taken and will before the Completion Date,
take all necessary corporate and other actions to authorise the purchase of the
Properties and the execution delivery and performance of the terms of this
Agreement;

 

(3)the Purchaser has not done anything or failed to do anything or will not do
anything or fail to do anything which would or will prevent the issuance to the
Purchaser of all permits, licences, consents, approvals, registrations and
authorisations that are required by the relevant authorities; and

 

(4)the Purchaser warrants that it will be a continuing obligation on the
Purchaser to ensure the terms and conditions of the Lease Annexures and all
rules and regulations with regard to the use, occupancy and operation of the
Purchaser’s business on Plot A and Plot B in the Pelepas Free Zone are not
breached due to the acts or omissions of the Purchaser and the failure of the
Purchaser to comply with the same or the requirements of the Public Authorities.

 

 

 

[The remainder of this page is intentionally left blank ]

 

 

 

 

 



 Page | 36

 

 

Execution

 

 

Executed as an Agreement.

 

Vendor

 



SIGNED by } ROBERT SHAWN YORGENSEN     Designation: Director   /s/ ROBERT S.
YORGENSEN Passport No.: xxxxxxxxx   For and on behalf of SPECIALIZED TECHNOLOGY
RESOURCES (M) SDN. BHD. (Company No. 807636-H)   in the presence of:            
                        /s/TAN JUAN HON   /s/THOMAS D. VITRO   Witness
(signature)   Signatory (signature)                           Name: TAN JUAN HON
  Designation: Director   NRIC No: xxxxxx-xx-xxxx     NRIC No: xxxxxxxxx       
    Purchaser               SIGNED by }           /s/ TEY HOW KEONG     For and
on behalf of JB COCOA SDN BHD (Company No. 514587-A) in the presence of:        
                    /s/ LON CHIN   /s/ TEY HOW KEONG   Witness (signature)  
Signatory (signature)                           Name: LON CHIN   Designation:
Director   NRIC No: xxxxxx-xx-xxxx     NRIC No: xxxxxx-xx-xxxx    



 



 Page | 37

 

 

FIRST SCHEDULE

 

(which is to be taken, read and construed as an essential part of this
Agreement)



 

 

Item 1 JB COCOA SDN. BHD. (Company No. 514587-A)   Registered Address   No. 7
(1st Floor), Jalan Pesta 1/1   Taman Tun Dr. Ismail 1   Jalan Bakri   84000 Muar
  Johor Darul Takzim         Business Address   Lot CP 1, Jalan Tanjung A/6  
Pelabuhan Tanjung Pelepas   81560 Gelang Patah   Johor Darul Takzim            
Item 2 (2A) Description of Plot A, the First Sub-Lease and the Extension of the
First Sub-Lease      A sub-lease over Plot A being all that land delineated in
red on the location plan annexed hereto and marked as Annexure A measuring
approximately 187,787.16 square feet which the First Sub-Lease is for a period
of 17 years and 21 days and commenced on 3 March 2008 and will expire on 23
March 2025 which has been registered at the Land Registry, Johor vide
Presentation Number 34310/2009 on 15 May 2009. The Extension of the First
Sub-Lease is for a period of 30 years which will commence on 24 March 2025 and
will expire on 23 March 2055 which has been registered at the Land Registry,
Johor vide Presentation Number 19396/2010 on 15 March 2010.           (2B)
Description of Plot B, the Second Sub-Lease and the Extension of the Second
Sub-Lease      A sub-lease over Plot B being all that land delineated in blue on
the location plan annexed hereto and marked as Annexure A measuring
approximately 38,333 square feet which the Second  Sub-Lease is for a period of
15 years and 15 days and commenced on 9 March 2010 and will expire on 23 March
2025 which has been registered at the Land Registry, Johor vide Presentation
Number 60456/2011 on 29 July 2011. The Extension of the Second Sub-Lease is for
a period of 30 years which will commence on 23 March 2025 and will expire on 23
March 2055 which has been registered at the Land Registry, Johor vide
Presentation Number 94090/2011 on 10 November 2011.        

 



 Page | 38

 

 

  (2C) Description of the building on Plot A and Plot B     An industrial plot
built upon with a single storey detached factory with a 2-storey office annex, a
canteen, a TNB sub-station, an air-conditioners compressor and end user chiller
room; a MSM room, transformer room, air-conditioners equipment room; a guard
house, a pump house and a waste storage centre (bin centre), together with site
improvements measuring approximately 118,051 square feet bearing postal address
Plot D20 and D20A, Jalan Tanjung A/3, Pelabuhan Tanjung Pelepas, 81560 Gelang
Patah, Johor.       Item 3   Ringgit Malaysia Twenty Two Million and Five
Hundred Thousand (RM22,500,000.00) only



 

 

 

 

 

 

 

 

 

 



 Page | 39

 

 

SECOND SCHEDULE

(which is to be taken, read and construed as an essential part of this
Agreement)

 

 

Schedule of Payment of Purchase Consideration

 



Item   Payment Schedule Percentage Amount (RM) 1. Earnest Deposit paid on 22
November 2018 2% 450,000.00 2. Upon execution of this Agreement 8%            
a)   a sum equivalent to three per centum (3%) of the Purchase Consideration
being Ringgit Malaysia Six Hundred and Seventy Five Thousand (RM675,000.00) only
to the Vendor’s Solicitors as stakeholders (“RPGT Retention Sum”); and  
675,000.00           b)   a sum equivalent to five per centum (5%) of the
Purchase Consideration being Ringgit Malaysia One Million One Hundred and Twenty
Five Thousand (RM1,125,000.00) only to the Vendor’s Solicitors as stakeholders.
  1,125,000.00                     3. Balance Purchase Consideration to be paid
to the Vendor’s Solicitors as stakeholders within the Completion Period or the
Extended Completion Period, as the case may be. 90% 20,250,000.00   TOTAL 100%
22,500,000.00

 

 



 Page | 40

 

 

THIRD SCHEDULE

 

 

 

PROPERTIES PURCHASE PRICE (RM)     1. FIRST SUB-LEASE (PLOT A) (together with
building and renovations/improvements to the same as well as all fittings
attached to the building) 3,221,670.14         2. EXTENSION OF THE FIRST
SUB-LEASE (PLOT A) 15,464,016.66         3. SECOND SUB-LEASE (PLOT B) (together
with building and renovations/improvements to the same as well as all fittings
attached to the building) 657,640.21         4. EXTENSION OF THE SECOND
SUB-LEASE (PLOT B) 3,156,672.99     TOTAL 22,500,000-00



 

 

 

 

 

 

 

 

 



 

 



 Page | 41



 



 